Citation Nr: 0935824	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Fred L. Caddell, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1943 to 
April 1946.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

In September 2009, prior to the issuance of a final decision, 
the Board received a statement from the appellant's 
representative in which he expressed the appellant's desire 
to withdraw her appeal.


CONCLUSION OF LAW

The appellant's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her 
representative.  38 C.F.R. § 20.204(a) (2008).  Except when 
made on the record at a hearing, appeal withdrawals must be 
in writing.  An appeal withdrawal is effective when received 
by the RO prior to the appeal being transferred to the Board 
or when received by the Board before it issues a final 
decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal 
will be deemed a withdrawal of the notice of disagreement 
and, if filed, the substantive appeal, as to all issues to 
which the withdrawal applies.  38 C.F.R. § 20.204(c).

In September 2009, prior to the issuance of a final decision, 
the Board received a statement from the appellant's 
representative in which he stated that the appellant wished 
to withdraw her claims.  The Board finds that the appellant 
has expressed her desire to withdraw her appeal.  Thus, there 
is effectively no longer any remaining allegation of error of 
fact or law concerning the claim of service connection for 
the cause of the Veteran's death and the claim for accrued 
benefits.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  
Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


